Case: 12-50570       Document: 00512210750         Page: 1     Date Filed: 04/16/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 16, 2013
                                     No. 12-50570
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOACHIM RUDOLF HEES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-2202-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Joachim Rudolf Hees has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Hees has not filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review. Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50570   Document: 00512210750   Page: 2   Date Filed: 04/16/2013

                              No. 12-50570

further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                    2